Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claim Amendment
filed on 10/13/2020; Claims 21-34 have been added; Claim 9-14 was cancelled; Claims 1, 2-3, 15, 18, and 20 have been amended; and claims 1, 15, and 20 are independent claims.  Claims 1-8, 15, and 17-24 have been examined and are pending. This Action is made FINAL.
Response to Arguments
Claims 15-19 are interpretation under 35 U.S.C. § 112(f) are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 10/13/2020, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicants argue: the prior art of record does not disclose the method comprising performing, by a control device, a search to find the hast device residing in an operational vicinity of the control device among a plurality of host devices, transmitting, by the control device, an identifier of the host device to a data center, to cause the data center to determine whether the host device corresponds to the device under deployment, receiving, in the host device, a message from the data center 
         The Examiner disagrees with the Applicants. The Examiner respectfully submits that Son does disclose a portion of the aforementioned limitations as the following:
Son discloses performing, by a control device (Son: fig. 1, par. 0031, coordinator 110), a search to find the host device residing in an operational vicinity of the control device among a plurality of host devices (Son: fig. 1, par. 0037, The wireless communication apparatus 120 can search for the one or more sensors 131 and 132 attached to the user based on the assigned proxy authority),
storing, by the control device, an identifier of the host device (Son: par. 0070, the coordinator stores identifier of the wireless communication apparatus received from the wireless communication apparatus).
 receiving, in the host device, a message from control device (Son:  fig. 2, step S202, par. 0050, the coordinator can assign the proxy authority to the wireless communication apparatus in response to the received request for the proxy authority in step S202) causing the host device to request a piece of information from the device (Son:  fig. 2, step S202, par. 0050, the coordinator can assign the proxy authority to the wireless communication apparatus in response to the received request for the proxy authority in step S202);
 in response to a receipt of the requested piece of information from the device under deployment (Son: fig. 2, step S204, par. 0053, … can find sensors located in the surroundings of the wireless communication apparatus by identifying a response packet received in response to the inquiry packet), requesting a determination if the received piece of information comprises data corresponding to an expected data pattern (Son: fig. 2, step S204, par. 0053, … can find sensors located in the surroundings of the wireless communication apparatus by identifying a response packet received in response to the inquiry packet); 
 in response to an outcome of the determination that the received piece of information comprises data corresponding to the expected data pattern, initiating a pairing with the device under deployment to the local network ((Son: fig. 2, Step S205, par. 0054, the wireless communication apparatus can establish pairings for the found sensors in step S205);
 in response to the pairing, generating an indication that the device is paired with the host device (Son: fig. 2, S206, par. 0055, The wireless communication apparatus can make a request for association information for an association with the coordinator and the sensors from the sensors in step S206.  Here, the association information may contain an MAC header, information on the sensors and the like, and data fields related thereto will be described later in more detail); and
 controlling the paired device via the host device (Son: fig. 2, S206, par. 0055).
“performing, by a control device, a search to find the hast device residing in an operational vicinity of the control device among a plurality of host devices, transmitting, by the control device, an identifier of the host device to a data center, to cause the data center to determine whether the host device corresponds to the device under deployment.” have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“Son,” US 2014/0106673, published Apr. 14, 2014) in view of Gu et al. (“Gu,” US 2014/0247941, published Sep. 4, 2014).
Regarding claim 1, Son discloses a method for deploying a device to a local network hosted by a host device, the method comprising:
performing, by a control device (Son: fig. 1, par. 0031, coordinator 110), a search to find the host device residing in an operational vicinity of the control device among a plurality of host devices (Son: fig. 1, par. 0037, The wireless communication apparatus 120 can search for the one or more sensors 131 and 132 attached to the user based on the assigned proxy authority),
(Son: par. 0070, the coordinator stores identifier of the wireless communication apparatus received from the wireless communication apparatus).
 receiving, in the host device, a message from control device (Son:  fig. 2, step S202, par. 0050, the coordinator can assign the proxy authority to the wireless communication apparatus in response to the received request for the proxy authority in step S202) causing the host device to request a piece of information from the device under deployment (Son:  fig. 2, step S202, par. 0050, the coordinator can assign the proxy authority to the wireless communication apparatus in response to the received request for the proxy authority in step S202);
 in response to a receipt of the requested piece of information from the device under deployment (Son: fig. 2, step S204, par. 0053, … can find sensors located in the surroundings of the wireless communication apparatus by identifying a response packet received in response to the inquiry packet), requesting a determination if the received piece of information comprises data corresponding to an expected data pattern (Son: fig. 2, step S204, par. 0053, … can find sensors located in the surroundings of the wireless communication apparatus by identifying a response packet received in response to the inquiry packet); 
 in response to an outcome of the determination that the received piece of information comprises data corresponding to the expected data pattern, initiating a pairing with the device under deployment to the local network ((Son: fig. 2, Step S205, par. 0054, the wireless communication apparatus can establish pairings for the found sensors in step S205);
(Son: fig. 2, S206, par. 0055, The wireless communication apparatus can make a request for association information for an association with the coordinator and the sensors from the sensors in step S206.  Here, the association information may contain an MAC header, information on the sensors and the like, and data fields related thereto will be described later in more detail); and
 controlling the paired device via the host device (Son: fig. 2, S206, par. 0055).
Son discloses storing, by the control device, an identifier of the host device but does not explicitly disclose transmitting storing, by the control device, an identifier of the host device, to a data center, to cause the data center to determine whether the host device corresponds to the device under deployment.
However, in an analogous art, Gu discloses self-configuring wireless network, wherein transmitting storing, by the control device, an identifier of the host device, to a data center, to cause the data center to determine whether the host device corresponds to the device under deployment (Gu: par. 0070, the mobile device provides the serial number of the AP device to the service provider server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gu with the method and system of Son, wherein transmitting storing, by the control device, an identifier of the host device, to a data center, to cause the data center to determine whether the host device corresponds to the device under deployment to provide users with means for a set of self-configuring secure wireless network devices are provided that automatically establish a secure wireless network when powered up (Gu: par. 0010)
Regarding claim 2, the combination of Son and Gu discloses the method of claim 1. Son further discloses, wherein the message causing the host device to request the piece of information from the device under deployment is transmitted from one of the following: a control device, a data center, a data center through a control device (Son: fig. 2, pars. 0041-0042, coordinator (110)).
Regarding claim 3, the combination of Son and Gu discloses the method of claim 2. Son further discloses, Son further discloses, wherein the transmission of the message from the data center is triggered by the control device (Son: fig. 2, pars. 0041-0042, coordinator (110)). 
Regarding claim 4, the combination of Son and Gu discloses the method of claim 1. Son further discloses wherein the request of the determination if the received piece of information comprises data corresponding to the expected data pattern is performed internally in the host device (Son: par. 0053. can find sensors located in the surroundings of the wireless communication apparatus by identifying a response packet).
Regarding claim 5, the combination of Son and Gu discloses the method of claim 1. Son further discloses wherein the request of the determination if the received piece of information comprises data corresponding to the expected data pattern is transmitted, from the host device, to at least one of the following: the control device, the data center (Son: par. 0060, wireless communication apparatus is transmitted request group association proxy to coordinate). 
Regarding claim 7, the combination of Son and Gu discloses the method of claim 1, Son further discloses wherein the generated indication on the pairing is transmitted (Son: fig. 2, S206, par. 0055, The wireless communication apparatus can make a request for association information for an association with the coordinator and the sensors from the sensors in step S206.  Here, the association information may contain an MAC header, information on the sensors and the like, and data fields related thereto will be described later in more detail). 
Regarding claim 15,  Son discloses a system for deploying a device to a local network hosted by a host device, the system comprising:
the host device including a processor, wherein the host device is a master device (Son:  fig. 1, pars. 0031-0033, wireless communication apparatus 120) configured to control the device under deployment;
the device under deployment (Son:  fig. 1, par. 0034, one or more sensors 131 and 132);and
control device including a screen (Son:  fig. 1, pars. 0031-0033, coordinate 110 output a result of the processes data through display; fig. 8, par. 0112) 
wherein the control device is configured to:
perform a search to find the host device residing in an operational vicinity of the control device among a plurality of host devices (Son: fig. 1, pars. 0031, 0037, The wireless communication apparatus 120 can search for the one or more sensors 131 and 132 attached to the user based on the assigned proxy authority), 
generate a signal (Son:  fig. 2, step S202, par. 0050, the coordinator can assign the proxy authority to the wireless communication apparatus in response to the received request for the proxy authority in step S202) to cause the host (Son:  fig. 2, step S202, par. 0050, the coordinator can assign the proxy authority to the wireless communication apparatus in response to the received request for the proxy authority in step S202),
wherein in response to a receipt of the requested piece of information from the device under deployment (Son: fig. 2, step S204, par. 0053, … can find sensors located in the surroundings of the wireless communication apparatus by identifying a response packet received in response to the inquiry packet), the host device is configured to request a determination if the received piece of information comprises data corresponding to an expected data pattern (Son: fig. 2, step S204, par. 0053, … can find sensors located in the surroundings of the wireless communication apparatus by identifying a response packet received in response to the inquiry packet),
wherein in response to an outcome of the determination that the received piece of information comprises data corresponding to the expected data pattern, the host device is configured to initiate a pairing with the device under deployment to the local network (Son: fig. 2, Step S205, par. 0054, the wireless communication apparatus can establish pairings for the found sensors in step S205),
wherein in response to the pairing, the host device is configured to generate an indication that the device is paired with the host device (Son: fig. 2, S206, par. 0055, The wireless communication apparatus can make a request for association information for an association with the coordinator and the sensors from the sensors in step S206.  Here, the association information may contain an MAC header, information on the sensors and the like, and data fields related thereto will be described later in more detail), and
wherein the host device is configured to control the paired device (Son: fig. 2, S206, par. 0055).
Son discloses storing, by the control device, an identifier of the host device (Son: par. 0070, the coordinator stores identifier of the wireless communication apparatus received from the wireless communication apparatus) but does not explicitly disclose the system comprising: a data center; transmitting storing, by the control device, an identifier of the host device, to a data center, to cause the data center to determine whether the host device corresponds to the device under deployment.
However, in an analogous art, Gu discloses self-configuring wireless network, wherein system comprising a data center (Gu: par. 0070, the mobile device provides the serial number of the AP device to the service provider server); transmitting storing, by the control device, an identifier of the host device, to a data center, to cause the data center to determine whether the host device corresponds to the device under deployment (Gu: par. 0070, the mobile device provides the serial number of the AP device to the service provider server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gu with the method and system of Son, wherein transmitting storing, by the control device, an identifier of the host device, to a data center, to cause the data center to determine whether the host device corresponds to the device under deployment to provide users (Gu: par. 0010).
Regarding claim 17, the combination of Son and Gu discloses the system of claim 15. Son further discloses, wherein the host device is configured to request the determination if the received piece of information comprises data corresponding to the expected data pattern from one of the following: the host device internally, the control device, the data center (Son: par. 0053. can find sensors located in the surroundings of the wireless communication apparatus by identifying a response packet).
Regarding claim 18, the combination of Son and Gu discloses the system of claim 17. Son further discloses, wherein the host device is configured to generate the request to the control device that generated the signal causing the host device to request a piece of information from the device (Son: fig. 2, pars. 0041-0042, coordinator (110)).
Regarding claim 20, claim 20 is directed to a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein for performing the method associated with the method claimed in claim 1; claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“Son,” US 2014/0106673, published Apr. 14, 2014) Gu et al. (“Gu,” US 2014/0247941, published Sep. 4, 2014), further in view of Verdonk et. al. (“Verdonk,.
Regarding claim 6, the combination of Son and Gu discloses the method of claim 1. Son further discloses wherein the request of the piece of information and the determination if the received piece of information comprises data corresponding to an expected data pattern but does not explicitly disclose “an expected data pattern is implemented with challenge-response authentication.” 
However, in an analogous art, Verdonk discloses secure paring for wireless communication devices, wherein “an expected data pattern is implemented with challenge-response authentication.” (Verdonk: par. 0032, The host device 20 send an unpredictable challenge (S5 in figure 2) to the peripheral deice 10 … the peripheral device 10 processes the challenge by leveraging the knowledge of a private key to generate a response , S6 in figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verdonk with the method and system of Son and Gu, wherein “an expected data pattern is implemented with challenge-response authentication to provide users with means for secure pairing of wireless communications devices that does not require the input of symbols nor a secondary secure communication channel (Verdonk: par. 0006).
Regarding claim 13, claim 13 is similar in scope to claim 6, and is therefore rejected under similar rationale.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“Son,” US 2014/0106673, published Apr. 14, 2014) Gu et al. (“Gu,” US 2014/0247941, Krishnamurthy,” US 2014/0223174, published Aug. 7, 2014).
Regarding claim 8, the combination of Son and Gu discloses the method of claim 1. Son further discloses a communication of the control device causing the host device to request a piece of information from the device under deployment but does not explicitly “identifying a user of the control device through a user authentication performed by the control device prior to a communication of control device”
However, in an analogous art, Krishnamurthy discloses securing a computing device accessory, wherein identifying a user of the control device through a user authentication performed by the control device (Krishnamurthy: fig. 5A, par. 0039, The host sends the pre-master secret to the accessory device, which receives the pre-master secret at 542).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Krishnamurthy with the method and system of Son and Gu, wherein identifying a user of the control device through a user authentication performed by the control device prior to a communication of the control device causing the host device to request a piece of information from the device under deployment to provide users with means for receiving pairing certificate is encrypted through private key of remote pairing service in response to receiving remote pairing certificate from pairing service, an unauthorized accessory and a compromised console are restricted from working with other portions of ecosystem.  Since the security chip for each accessory is activated during or after manufacturing the accessory that incorporates that chip, consumer can connect authorized accessory device to (Krishnamurthy: pars. 0003, 0022).
Regarding claim 19, claim 19 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“Son,” US 2014/0106673, published Apr. 14, 2014) Gu et al. (“Gu,” US 2014/0247941, published Sep. 4, 2014), further in view of Toutaoui (“Toutaoui,” US 2017/0015521, published Jan. 19, 2017).
Regarding claim 21, the combination of Son and Gu discloses the method of claim 1. Son discloses wherein the device is a sensor but does not explicitly disclose “that monitors operation of an elevator door, an escalator or an automatic door.”
However, in an analogous art, Toutaoui discloses the method and device for monitoring the movement of at least one door, in particular an elevator door, wherein device is a sensor that monitors operation of an elevator door, an escalator or an automatic door (Toutaoui: par. 0006, monitoring device for monitoring a movement of at least one door, in particular an elevator door; par. 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Toutaoui with the method and system of Son and Gu, wherein device is a sensor that monitors operation of an elevator door, an escalator or an automatic door to provide users with means for continuously monitor the movement of the elevator doors not only to detect a (Toutaoui: par. 0004).
Regarding claim 24, claim 24 is similar in scope to claim 21, and is therefore rejected under similar rationale.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“Son,” US 2014/0106673, published Apr. 14, 2014) Gu et al. (“Gu,” US 2014/0247941, published Sep. 4, 2014), further in view of Kidder et al. (“Kidder,” US 8,677,342, published Mar. 18, 2014).
Regarding claim 22, the combination of Son and Gu teaches the method of claim 1.  Son and Gu do not explicitly disclose 
before performing the search, determining that an existing device connected to the host device needs replacing; and
replacing the existing device with the device under deployment.
However, in an analogous art, Kidder discloses system, method and apparatus for replacing wireless devices in a system, wherein before performing the search, determining that an existing device connected to the host device needs replacing (Kidder: abstract, Upon identifying a match of the relevant configuration data, the device data associated with the existing device is identified, and replaced with device data of the replacement device; Col. 1, lines 23-47, Col. 2, lines 14-21; lines 22-27); and
(Kidder: abstract, Upon identifying a match of the relevant configuration data, the device data associated with the existing device is identified, and replaced with device data of the replacement device; Col. 1, lines 23-47, Col. 2, lines 14-21; lines 22-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kidder with the method and system of Son and Gu, wherein before performing the search, determining that an existing device connected to the host device needs replacing; and replacing the existing device with the device under deployment to provide users with means for effectively and efficiently replacing devices in a system of communication devices (Kidder: Col. 1, lines 58-60).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (“Son,” US 2014/0106673, published Apr. 14, 2014) Gu et al. (“Gu,” US 2014/0247941, published Sep. 4, 2014), further in view of Kidder et al. (“Kidder,” US 8,677,342, published Mar. 18, 2014),  and Toutaoui (“Toutaoui,” US 2017/0015521, published Jan. 19, 2017).
Regarding claim 23, the combination of Son, Gu, and Kidder teaches method of claim 22.  Son discloses wherein the device is a sensor but does not explicitly disclose “that monitors operation of an elevator door, an escalator or an automatic door.”
However, in an analogous art, Toutaoui discloses the method and device for monitoring the movement of at least one door, in particular an elevator door, wherein device is a sensor that monitors operation of an elevator door, an escalator or an automatic (Toutaoui: par. 0006, monitoring device for monitoring a movement of at least one door, in particular an elevator door; par. 0069).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Toutaoui with the method and system of Son, Gu, and Kidder wherein device is a sensor that monitors operation of an elevator door, an escalator or an automatic door to provide users with means for continuously monitor the movement of the elevator doors not only to detect a failure/blockage of the doors, but to also detect minor disturbances of the door movement in advance of a blockage in order to allow repairing the door even before a blockage occurs and the elevator system is shut down completely (Toutaoui: par. 0004).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Canh Le/
Examiner, Art Unit 2439
January 18th, 2022 


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439